Citation Nr: 0503313	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1950, and from June 1952 to February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 RO rating decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran currently is shown to have bilateral hearing 
loss that as likely as not is due to the exposure to acoustic 
trauma during his extensive period of active military 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Service connection for bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  He reports developing hearing problems as the result 
of working as a machinist for many years in the Navy.  He 
notes that no hearing testing was performed at the time of 
his separation from service.  

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection can be granted, as well, for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, indicates the disability 
was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Of record are the veteran's service records, which indicate 
that he served as a machinist's mate and an electrician in 
the Navy.  

Also of record are the veteran's service medical records, 
which note no hearing defects upon induction or separation 
from service.  The Board notes the exception of a February 
1955 service medical record indicating that pure tone 
thresholds, in decibels for 2000 and 3000 HERTZ, indicated 
hearing loss.  

The Board notes an audiological evaluation in July 1979, in 
which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
45
LEFT
15
15
15
40
40

Speech audiometry testing was not performed.  

Additionally, a November 1987 treatment report indicates a 
history of hearing loss, and a diagnosis of moderate high 
frequency bilateral hearing loss.  

Lastly, on an audiological evaluation in November 2002, 
speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.  The 
veteran reported that he had worked around machinery for over 
20 years.  The examiner opined the veteran had bilateral mild 
to moderately severe sensorineural hearing loss.  

The Board believes that the evidence of record when viewed in 
its entirety tends to establish that the veteran has current 
bilateral hearing disability that as likely as not is due to 
his exposure to acoustic trauma during his long period of 
active duty.  

The Board finds the evidence in this case to be evenly 
balanced and the overall medical record to be in relative 
equipoise as to the question of whether the veteran's current 
hearing loss was originated in service.  38 C.F.R. § 3.312.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the bilateral hearing loss is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


